Hoar, J.
The court are of opinion that the finding of the judge who tried the cause was warranted by the evidence, and that the exception taken must be overruled. The evidence showed that Mann was in possession of the note for the purpose of raising money upon it. The payee of the note received *163it into his possession, but declined to lend the money directly upon it, preferring the security of Rowell. Rowell thereupon agreed to take the note, and give the plaintiff his own note. He gave the plaintiff his own note, received the money for it, which he immediately passed to Mann, who was one of the promisors; and the plaintiff thereupon passed over to him the note in suit. These facts distinguish the case from that of the Adams Bank v. Jones, 16 Pick. 573. In this case, the nominal plaintiff consents to allow the suit to be prosecuted in his name, for the benefit of the real party in interest. The makers of this note received the full amount of it in money which came from the payee, and for which they gave no other consideration oi equivalent than the note. The evidence seems to us sufficient to justify the conclusion, that the substance of the agreement of the parties was, that the plaintiff should take this note, assign his title to it to Rowell, receive Rowell’s note in exchange, and give to Rowell the money to be paid to Mann. This being done as parts of the same transaction, it amounted to an assignment of the note from the plaintiff to Rowell; but as it was not indorsed, the suit is necessarily and properly brought upon it in the name of the plaintiff.

Exceptions overruled.